Exhibit 10.4

 
EXECUTIVE SEVERANCE AGREEMENT
As Amended and Restated Effective December 31, 2008
 
THIS EXECUTIVE SEVERANCE AGREEMENT is between AMERICAN NATIONAL BANKSHARES INC.,
a Virginia corporation (the “Parent”), AMERICAN NATIONAL BANK AND TRUST COMPANY,
a national banking association, (the “Company”) and R. HELM DOBBINS
(“Executive”).
 
WHEREAS, the Company recognizes that there is a possibility of a Change in
Control of the Parent, the Company or both; and
 
WHEREAS, the Parent and the Company recognize that the mere possibility of a
Change in Control of the Parent or the Company may create uncertainty on the
part of senior management or a distraction of senior management from its
day-to-day operating responsibilities; and
 
WHEREAS, the Parent and the Company recognize that outstanding management is
essential to advancing the interests of the Parent and the Company and their
shareholders and that the Parent and the Company can better recruit and retain
outstanding management by providing certain assurances in the event of a Change
in Control; and
 
WHEREAS, in the event of a Change in Control of the Parent, the Company or both,
the best interests of the Parent and the Company and their shareholders require
a continuity of the Parent’s and the Company’s business with a minimum of
disruption;
 
WHEREAS, the Parent, the Company and the Executive entered into an Executive
Severance Agreement with an effective date of June 17, 2003 (the “Prior
Agreement”); and
 
WHEREAS, the Parent, the Company and the Executive wish to amend and restate the
Prior Agreement as set forth herein to assure compliance with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parent, the Company and the Executive agree as
follows:
 
1. Effective Date.  The Effective Date of this Agreement is December 31, 2008.
 
2. Term of Agreement.  The Term of this Agreement shall begin on a Control
Change Date and end on the earlier of (i) the day before the third anniversary
of the Control Change Date and (ii) the date that the Executive attains age
sixty-five (65).
 
3. Minimum Cash Compensation.  During the Term of this Agreement, the total
amount payable to the Executive by the Parent and the Company as base salary,
“profit sharing” bonus and “incentive compensation” bonus, on an annualized
basis, shall not be less than the amounts prescribed below:
 
(a) The Executive’s total annual base salary from the Parent and the Company
shall not be less than the annualized rate of total base salary payable to the
Executive immediately before the Control Change Date.
 
(b) The total annualized “profit sharing” bonus from the Parent and the Company,
expressed as a percentage of the Executive’s then total base salary, shall not
be less than the “profit sharing” bonus, expressed as a percentage of the
Executive’s then total base salary, payable to the Executive for the four
quarters immediately preceding the Control Change Date.
 
(c) The total annualized “incentive compensation” bonus from the Parent and the
Company, expressed as a percentage of the Executive’s then total base salary,
shall not be less than the “incentive compensation” bonus, expressed as a
percentage of the Executive’s then total base salary, payable to the Executive
for the calendar year ending immediately preceding the Control Change Date.
 
4. Termination Without Cause.  This paragraph 4 describes the amount payable to
the Executive if the Parent and the Company terminates the Executive’s
employment without Cause during the Term of this Agreement.
 
(a) If such termination is effective before the first anniversary of the Control
Change Date, the Executive shall be entitled to receive the Termination Benefits
during the period beginning with the Executive’s termination of employment and
ending on the second anniversary of the Control Change Date or the last day of
the Term of this Agreement, whichever occurs first.
 
(b) If such termination is effective on or after the first anniversary of the
Control Change Date, the Executive shall be entitled to receive the Termination
Benefits during the period beginning with the Executive’s termination of
employment and ending on the last day of the twelfth (12th) month thereafter or
the last day of the Term of this Agreement, whichever occurs first.
 
5. Executive’s Resignation.  This paragraph 5 describes the amounts payable to
the Executive upon his resignation from the employ of the Parent and the Company
during the Term of this Agreement.
 
(a) During the period beginning on the Control Change Date and ending on the
last day of the third month ending after the Control Change Date, the Executive
may resign from the employ of both the Parent and the Company if (i) the Parent
or the Company breaches the obligation set forth in paragraph 3 or (ii) the
Parent or the Company notifies the Executive that he will be required to
relocate his office more than thirty (30) miles from Danville, Virginia.  If the
Executive resigns in accordance with the preceding sentence, he shall be
entitled to receive the Termination Benefits for the period beginning on the
date of the Executive’s termination of employment and ending on the last day of
the twelfth (12th) month thereafter or the last day of the Term of this
Agreement, whichever occurs first.
 
(b) During the period beginning on the first day of the fourth month beginning
after the Control Change Date and ending on the first anniversary of the Control
Change Date, the Executive may resign from the employ of both the Parent and the
Company, for any reason or no reason.  If the Executive resigns in accordance
with the preceding sentence, he shall be entitled to receive the Termination
Benefits for the period beginning on the date of the Executive’s termination of
employment and ending on the last day of the twelfth (12th) month thereafter or
the last day of the Term of this Agreement, whichever occurs first.
 
(c) During the period beginning on the day after the first anniversary of the
Control Change Date and ending on the last day of the Term of this Agreement,
the Executive may resign from the employ of both the Parent and the Company if
(i) the Parent or the Company breaches the obligation set forth in paragraph 3,
(ii) the Parent or the Company notifies the Executive that he will be required
to relocate his office more than thirty (30) miles from Danville, Virginia or
(iii) the Executive’s duties, title or responsibilities with respect to the
Parent or the Company are reduced from the duties, title or responsibilities
assigned to the Executive as of the first anniversary of the Control Change
Date.  If the Executive resigns in accordance with the preceding sentence, he
shall be entitled to receive the Termination Benefits for the period beginning
on the date of the Executive’s termination of employment and ending on the last
day of the twelfth (12th) month thereafter or the last day of the Term of this
Agreement, whichever occurs first.
 
6. Maximum Benefit.  No amounts will be payable and no benefits will be provided
under this Agreement to the extent that such payments or benefits, together with
other payments or benefits under other plans, agreements or arrangements, would
make the Executive liable for the payment of an excise tax under Section 4999 of
the Internal Revenue Code of 1986, as amended, or any successor provision.  The
amounts otherwise payable and the benefits otherwise to be provided under this
Agreement shall be reduced to the extent necessary to avoid the imposition of
such excise tax liability; provided, however, that the Executive shall have the
right to direct which payments or benefits under this Agreement shall be reduced
in order to avoid any such excise tax liability.
 
7. Cause.  The Parent and the Company shall be deemed to have “Cause” to
terminate the Executive’s employment under this Agreement if the Parent or the
Company determines that the Executive (i) has failed or refused to perform a
material duty of his position, (ii) is guilty of personal dishonesty, gross
incompetence, willful misconduct, a breach of fiduciary duty involving personal
profit, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses), unethical business practices in connection with
the Parent’s or the Company’s business, misappropriation of the Parent’s or the
Company’s assets (determined on a reasonable basis), or is subject to a final
cease-and-desist order, or has been convicted of a felony or a misdemeanor
involving mortal turpitude or (iii) is guilty of a material breach of any
employment agreement between the Parent and the Executive of the Company and the
Executive.
 
8. Change in Control.  A “Change in Control” of the Parent or the Company occurs
if:
 
(a) Any person, including a “group” (as defined in section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, as in effect on the Effective Date
(the “Exchange Act”) is or becomes, directly or indirectly, the owner or
beneficial owner of Parent or Company securities (other than as a result of an
issuance of securities initiated by the Parent or the Company, a tender offer
initiated by the Parent or the Company or open market purchases approved by the
Parent’s or the Company’s Board of Directors (the “Board”), as long as the
majority of the Parent’s or the Company’s Board approving the purchases are
directors at the time the purchases are made), having more than fifty percent
(50%) of the combined voting power of the then outstanding Parent or Company
securities that may be cast for the election of the Parent’s or the Company’s
directors; or
 
(b) During any period of twenty-four (24) consecutive months (not including any
period prior to June 17, 2003), individuals who at the beginning of such period
constitute the Parent’s or the Company’s Board and any new director (other than
a director designated by a person who has entered into an agreement with the
Parent or the Company to effect a transaction described in subparagraphs 8(a),
8(c) or 8(d) or any such individual whose initial assumption of office occurs as
a result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act or
other actual or threatened solicitation of proxies or consents) whose election
by the Parent or the Board or nomination for election by the Parent’s or the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Parent’s or the
Company Board; or
 
(c) There is consummated a reorganization, merger, or consolidation involving
the Parent or the Company that requires the approval of the Parent’s or the
Company’s shareholders, other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the combined voting power of the Parent’s or the Company’s
then outstanding securities beneficially owned, directly or indirectly,
immediately after such reorganization, merger or consolidation, more than fifty
percent (50%) of the combined voting power of the securities of the corporation
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their respective ownership, immediately prior to such
reorganizations, merger or consolidation, of the combined voting power of the
Parent’s or the Company’s securities; or
 
(d) The Parent’s or the Company’s shareholders approve (i) the sale or
disposition by the Parent or the Company (other than to a subsidiary of the
Parent or the Company) of more than fifty percent (50%) of the assets of the
Parent or the Company (including a sale or disposition that is effected through
condemnation proceedings) or (ii) a complete liquidation or dissolution of the
Parent or the Company.
 
9. Control Change Date.  A “Control Change Date” is the date on which a Change
in Control of the Parent or the Company occurs.  If a Change in Control of the
Parent or the Company occurs as the result of a series of transactions or
events, the Control Change Date is the date of the last of the transactions or
events in the series.
 
10. Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” has the same meaning as set forth in Treas. Reg.
§ 1.409A-1(h).
 
11. Specified Employee.  For purposes of this Agreement, the term “Specified
Employee” has the same meaning as set forth in Treas. Reg. § 1.409A-1(i).
 
12. Termination Benefits.  The “Termination Benefits” payable in accordance with
paragraphs 4 and 5 are the following payments and benefits:
 
(a) Continued payment of the Executive’s base salary for the applicable period
specified in paragraph 4 or 5 at the rate in effect on the date of the
Executive’s termination of employment (but not less than the rate of base salary
required under paragraph 3).  The benefit payable under this paragraph 12(a)
shall be paid in accordance with the Company’s regular payroll procedure
commencing with the Executive’s Separation from Service; provided, however, that
if the Executive is a Specified Employee, the first payment under this paragraph
12(a) shall be paid on the first day of the seventh month beginning after the
Executive’s Separation from Service and the first payment shall include the
payments of base salary that would have been payable (had the Executive
continued employment) in accordance with the Company’s regular payroll procedure
from the date of the Executive’s termination of employment until the date of the
first payment.  The remaining payments under this paragraph 12(a) shall be paid
in accordance with the Company’s regular payroll procedure.
 
(b) Payment each month during the applicable period specified in paragraph 4 or
5 of a pro rata amount of the annualized “profit sharing” bonus in the amount
required under paragraph 3.  The first payment shall be made in the month
following the Executive’s Separation from Service and shall include the pro rata
amount of annualized “profit sharing” bonus for the months following the
Executive’s termination of employment until the date of the first payment.  The
preceding sentence to the contrary notwithstanding, if the Executive is a
Specified Employee, the first payment under this paragraph 12(b) shall be paid
on the first day of the seventh month beginning after the Executive’s Separation
from Service and the first payment shall include the pro rata amount of
annualized “profit sharing” bonus for the months following the Executive’s
termination of employment until the date of the first payment.
 
(c) Payment each month during the applicable period specified in paragraph 4 or
5 of a pro rata amount of the annualized “incentive compensation” bonus in the
amount required under paragraph 3.  The first payment shall be made in the month
following the Executive’s Separation from Service and shall include the pro rata
amount of annualized “incentive compensation” bonus for the months following the
Executive’s termination of employment until the date of the first payment.  The
preceding sentence to the contrary notwithstanding, if the Executive is a
Specified Employee, the first payment under this paragraph 12(c) shall be paid
on the first day of the seventh month beginning after the Executive’s Separation
from Service and the first payment shall include the pro rata amount of
annualized “incentive compensation” bonus for the months following the
Executive’s termination of employment until the date of the first payment.
 
(d) A single sum payment equal to the sum of the amounts described in (i), (ii)
and (iii) below:
 
(i) The product of (x) the lesser of eighteen or the number of months during the
applicable period specified in paragraph 4 or 5 times (y) the excess of the
premium for continued health, dental and vision coverage under Section 4980B of
the Code for the Executive and the Executive’s “qualified beneficiaries” (as
defined in Section 4980B of the Code) (the “COBRA Premium”) over the amount that
the Executive paid for such coverage immediately before his termination of
employment.
 
(ii) The product of (x) the COBRA Premium and (y) the number of months during
the applicable period specified in paragraph 4 or 5 in excess of eighteen
months.
 
(iii) The product of (x) the monthly premium that the Executive would pay for
long-term disability and life insurance coverage upon conversion to individual
policies upon termination of employment times (y) the number of months during
the applicable period specified in paragraph 4 or 5.
 
The benefit payable under this paragraph 12(d) shall be paid on the first day of
the third month beginning after the Executive’s Separation from Service;
provided, however, that if the Executive is a Specified Employee, the payment
shall be made on the first day of the seventh month beginning after the
Executive’s Separation from Service.
 
(e) A single sum payment equal to the difference between (i) the present value
of the benefits that the Executive would have accrued under the Parent’s or the
Company’s defined benefit pension plan based on his actual service and assuming
continued service during the applicable period specified in paragraph 4 or 5 and
(ii) the present value of the benefit payable to the Executive under the
Parent’s or the Company’s defined benefit pension plan.  The amount of the
payment required under the preceding sentence shall be calculated by the actuary
of the Parent’s or the Company’s defined benefit pension plan using the
actuarial assumptions and methods in effect for purposes of determining the
funded status of such plan and shall assume that amounts payable under this
Agreement are recognized as compensation for purposes of such plan.  The benefit
payable under this paragraph 12(e) shall be paid on the first day of the third
month beginning after the Executive’s Separation from Service; provided,
however, that if the Executive is a Specified Employee, the payment shall be
made on the first day of the seventh month beginning after the Executive’s
Separation from Service.
 
13. Successors.  This Agreement shall inure to the benefit of, and be
enforceable by, the Executive’s legal representatives and heirs.  This Agreement
shall inure to the benefit of, and be binding upon, the Parent and the Company
and their successors and assigns.  The Parent and the Company shall require any
successor to the Parent or the Company (whether direct or indirect, by merger,
purchase, consolidation or otherwise) to all or substantially all of the
business or assets of the Parent or the Company to assume expressly and agree to
perform the Parent or the Company’s obligations under this
Agreement.  References in this Agreement to the “Parent” and to the “Company”
include the Parent and the Company as defined above and any successor to their
business or assets that is obligated to perform this Agreement by operation or
law or otherwise.
 
14. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties with respect to the termination of the Executive’s employment on or
after a Control Change Date and supersedes all prior agreements, arrangements
and understandings with respect thereto between the Parent, the Company and the
Executive.  No modification, amendment or termination of this Agreement, nor any
waiver of its provisions, shall be valid or enforceable unless in writing and
signed by both parties.
 
15. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original and all of which constitute an
instrument.
 
16. Headings.  The headings herein are for convenience only and will not affect
the interpretation of this Agreement.
 
17. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia (other than its choice
of law provisions to the extent that they would require the application of the
laws of another State).
 
WITNESS, the following signatures as of the indicated dates.
 
AMERICAN NATIONAL BANKSHARES INC.
 
Dated: 12/29/08                                                     By: /s/
Charles H. Majors
 
Title: President & Chief Executive Officer
 
 
AMERICAN NATIONAL BANK AND TRUST COMPANY

 
Dated: 12/29/08                                                     By: /s/
Charles H. Majors
 
Title: President & Chief Executive Officer
 
 
Dated: 12/29/08                                                      By: /s/ R.
Helm Dobbins
 
                                                                                
R. HELM DOBBINS
 

